DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karczewicz; Marta et al. (US 20120008683 A1) in view of Liu; Lingzhi et al. (US 20120082221 A1) with KIM; Sunyeon et al. (US 20110317930 A1)
Regarding claim 2, Karczewicz teaches, 
An image decoding device (¶186 and Fig. 3, “video decoder 30”) that decodes an image that has been encoded (¶186 and Fig. 3, “video decoder 30 which decodes an encoded video sequence”) by generating a predicted image with an intra prediction method associated with a prediction mode, (¶195, “a video decoder configured to determine an intra-prediction mode to be used to predict a block of video data”) comprising: 
arithmetic decoding circuitry (¶187 and Fig. 3-70, “entropy decoding unit 70“) that, to decode a prediction mode of a target prediction unit, (¶187, “video decoder 30 may select a scan based on, for example, an indication of an intra-coding mode for a current block” used in the “intra-prediction unit 74” as depicted in Fig. 3-74) decodes, from encoded data by arithmetic decoding, (¶187, “may scan the received values using a scan mirroring that used by video encoder 20”) an estimated prediction mode flag indicating whether or not to use an estimated prediction mode, (¶195, “receive an indication of a first intra-prediction mode in a first set of intra-prediction modes for a block of encoded video data“) and an estimated prediction mode designating one of a plurality of estimated prediction modes (¶195, a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) and for which a context for arithmetic decoding is not used; (¶197, “entropy decode at least one of the values using a context model”)
estimated prediction mode deriving circuitry that derives the plurality of estimated prediction modes (¶195, “determine a second intra-prediction mode from a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) from already-decoded prediction modes (¶195, “a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) assigned to a plurality of nearby prediction units near the target prediction unit; (¶238 and 200, “determining a directional transform to which the second intra-prediction mode is mapped” such that “block 106 can be predicted from neighboring pixels 100A-100AG (neighboring pixels 100) depending on a selected intra-prediction Mode”) 
	But does not explicitly teach, 
receive an estimated prediction mode index for designating one of a plurality of estimated prediction modes
prediction mode decoding circuitry that selects one of the plurality of estimated prediction modes indicated by the estimated prediction mode index if the estimated prediction mode flag indicates using an estimated prediction mode, and uses swapping of the plurality of estimated prediction modes and an index if the estimated prediction mode flag indicates not using an estimated prediction mode, wherein
the swapping of the plurality of estimated prediction modes is performed in a case that a first estimated prediction mode is greater than a second estimated prediction mode. 
	However, Lin teaches additionally, 
receive an estimated prediction mode index for designating one of a plurality of estimated prediction modes (¶25, “a group number and a group index or index number in the group, which may be transmitted if needed” for intra-frame prediction)
prediction mode decoding circuitry that selects one of the plurality of estimated prediction modes (¶33, “tested directional mode with lowest SAD value may be selected as the estimated best directional intra mode” as “compared with the predictors in a basic prediction mode set”) indicated by the estimated prediction mode index if the estimated prediction mode flag indicates using an estimated prediction mode, (¶33, 38 and Fig. 4-424, “using the group number and group index” such that selecting the “estimated best directional mode” is from the “same group” of intra modes such that when decoder is indicated “that the predicted index number matches the actual index number for the considered block”, the decoder may be able to “predict the intra mode for the considered block successfully” based on a “one set bit “1””) and uses swapping of the plurality of estimated prediction modes and an index if the estimated prediction mode flag indicates not using an estimated prediction mode, (¶38 and Fig. 4-426, such that when decoder is indicated that the predicted index number does not match the actual index number for the considered block”, the decoder may be able to specify the “actual index number for the considered block” that was coded into three bits based on a “one set bit “0””))
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the signaling of Karczewicz with the intra prediction set of Liu which discloses a group index for intra prediction modes. This implementation improves compression ratios without severely impacting image quality. 
	But does not explicitly teach, 
the swapping of the plurality of estimated prediction modes is performed in a case that a first estimated prediction mode is greater than a second estimated prediction mode. 
	However, Kim teaches additionally, 
the swapping of the plurality of estimated prediction modes (¶243, “motion vector prediction mode to be selected”) is performed in a case that a first estimated prediction mode is greater than a second estimated prediction mode. (¶243 and 242, “motion vector with a higher approximation” being modes from predicted motion vectors “to the current motion vector prediction mode can be selected as the predicted motion vector”) 
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the signaling of Karczewicz with the intra prediction set of Liu with the motion vector selection of Kim which will select the prediction mode motion vector with the highest approximation. This minimizes the bit quantity to improve encoding efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483